Title: To James Madison from Alexander J. Dallas, 9 January 1806 (Abstract)
From: Dallas, Alexander J.
To: Madison, James


                    § From Alexander J. Dallas. 9 January 1806. “On the receipt of your last letter, I called twice at the Marquis Yrujo’s, but did not, unluckily, find him at home. From the information, that I collected, however, I had every reason to presume, that he had abandonned the design of visitting Washington, and yesterday afternoon, about 2 o’Clock, a part of my Family met him in the streets. But as I was preparing this morning to call on him again, I was informed, that he left the City yesterday, at a later hour. His perseverance has surprized me; and I very much lament, that I was induced, by appearances, to postpone an authoritative communication of your request. I hope the Marquis’s conduct, will not be attended with any disagreable consequences to you.”
                